Citation Nr: 0833191	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  00-21 691	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of a cerebellar hematoma with 
mild right upper extremity ataxia.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected mild gait ataxia of the 
right lower extremity.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from July 1970 to 
February 1972.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in November 2007 to the RO for additional 
development.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in January 
2007, and a transcript of this hearing is of record.  

The veteran has submitted a January 2008 VA Form 21-4138, 
Statement in Support of Claim, in which he appears to be 
raising additional issues not currently on appeal, to include 
service connection for post-traumatic stress disorder.  
Consequently, the RO should contact the veteran for 
clarification of whether he desires to raise additional 
issues not previously adjudicated by VA.  


FINDINGS OF FACT

1.  The service-connected right upper extremity disability is 
not shown to be productive of more than mild incomplete 
paralysis of the median nerve.  

2.  The service-connected right lower extremity disability is 
not shown to be productive of more than mild incomplete 
paralysis of the sciatic nerve.  


CONCLUSIONS OF LAWS

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected right upper 
extremity disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 
4.124a including Diagnostic Codes 8009, 8515, 8615, 8715 
(2007).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected right lower 
extremity disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 
4.124a including Diagnostic Codes 8520, 8620, 8720 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

In December 2007, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish an increased rating for the 
disabilities at issue.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims files.  

The Board notes that the veteran was informed in the December 
2007 letter that an appropriate effective date would be 
assigned if either of the issues on appeal was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also told in the December 2007 letter that VA 
used a published schedule for rating disabilities that 
determined the rating assigned and that evidence considered 
in determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

Although the December 2007 letter did not specifically talk 
about providing evidence on the impact that the veteran's 
service-connected disabilities has on his daily life, this is 
not prejudicial because a reasonable person could be expected 
to understand from the notices that the impact of the 
disability on his daily life is relevant to substantiating 
the claim.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The Board would note that the requirements of 
Vazquez-Flores are inapplicable to the initial rating claim 
on appeal.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A relevant examination was 
conducted in April 2008.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his January 2007 personal hearing.  

The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim 
is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

The Court of Appeals for Veterans Claims has held that 
evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain and functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45 (2007); 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  


Schedular Criteria

The veteran's disability of the right arm is rated as 10 
percent disabling under Diagnostic Codes 8009-8515.  His 
right leg is currently rated as 10 percent disabling under 
Diagnostic Code 8520.  

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2007).  The hyphenated diagnostic code in this case 
indicates that hemorrhaging from brain vessels under 
Diagnostic Code 8009, is the service-connected disorder, and 
incomplete paralysis of the median nerve, under Diagnostic 
Code 8515, is a residual condition.  

Under Diagnostic Code  8009, a 10 percent rating is warranted 
for minimum residuals of a brain hemorrhage.  The highest 
rating, 100 percent, is warranted for the first six months 
after a veteran has a brain vessel hemorrhage.  Diagnostic 
Code 8009 instructs the rater to formulate the evaluation 
based upon residuals of the hemorrhage after the first six 
months have passed.  38 C.F.R. § 4.12a, DC 8009.  

Under Diagnostic Codes 8515, 8615, and 8715 for the dominant 
or major hand, mild incomplete paralysis of the median nerve 
warrants a 10 percent evaluation, moderate incomplete 
paralysis of the median nerve warrants a 30 percent 
evaluation, and severe incomplete paralysis of the median 
nerve warrants a 50 percent evaluation.  

Complete paralysis of the median nerve, with the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normal, considerable atrophy of the muscles of 
the thenar eminence, the thumb in the place of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, and the index and middle finger remain extended; 
cannot flex the distal phalanx of the thumb, defective 
opposition and abduction of the thumb at the right angle to 
the palm; flexion of the wrist weakened; pain with trophic 
disturbances warrants a 70 percent evaluation.  38 C.F.R. § 
4.124a, Diagnostic Codes 8515, 8615, 8715.  

Diagnostic Codes 8520, 8620, and 8720 involve neurological 
impairment of the sciatic nerve. With complete paralysis, the 
foot dangles and drops, there is no active movement possible 
of muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  

These criteria provide for a 10 percent rating for mild 
incomplete paralysis, neuritis, or neuralgia of the sciatic 
nerve.  A 20 percent rating is provided for moderate 
incomplete paralysis, neuritis, or neuralgia; a 40 percent 
rating is provided for moderately severe incomplete 
paralysis, neuritis, or neuralgia; and a 60 percent rating is 
provided for severe incomplete paralysis, neuritis, or 
neuralgia, with marked muscular atrophy.  An 80 percent 
rating requires complete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8520, 8620, 8720 (2007).  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.  

As previously noted, the words such as "mild," "moderate," 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (2007).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 
(2007).  

Similarly, neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124 (2007).  See nerve involved for 
diagnostic code number and rating.  


Analysis

To warrant an increased evaluation of 20 percent for the 
veteran's service-connected right upper or lower extremity 
disability, there would need to be evidence of moderate 
incomplete paralysis of the median nerve.  

To warrant an increased evaluation of 20 percent for the 
veteran's service-connected right lower extremity disability, 
there would need to be evidence of moderate incomplete 
paralysis, neuritis, or neuralgia of the sciatic nerve.  

On VA examination in February 2000, the veteran's strength 
and muscle tone for all major muscle groups were within 
normal limits, as was sensory evaluation.  His reflexes were 
2+ and symmetrical.  The impression was that of mild upper 
extremity and gait ataxia.  

A March 2000 decision of the Social Security Administration 
granted disability benefits to the veteran, effective on 
August 14, 1999, with a primary diagnosis of late effects of 
cerebrovascular disease.  

When evaluated by VA in May 2004, the veteran was noted to be 
right handed.  His deep tendon reflexes were 1+ to 2+ and 
equal, with toes downgoing.  His strength was 5+/5+.  

There was slowed fine motor function in the right hand.  
Cerebellar testing was intact to finger-to-nose and heel-to-
shin testing; he had difficulty with rapid alternating 
movement in the right hand.  His sensory examination was 
considered fairly intact.  The veteran's gait was described 
as "fairly normal" with a cane; he had slight difficulty 
with tandem gait.  

The impression was that of residuals of old cerebellar 
hemorrhage mainly with some fine motor problems with the 
right hand and some slight gait difficulties.  

It was reported in May 2005 treatment records from Little 
Rock Diagnostic Clinic that the veteran's extremities had 
good motor strength in all muscle groups.  

The veteran testified in January 2007 that his service-
connected right upper and lower extremity disabilities were 
more severe than currently evaluated because of loss of 
voluntary muscle control and increased pain.  

On VA examination in April 2008, the veteran complained of 
decreased strength in the right hand and mild back pain with 
radiation down the left side of his leg.  He could walk a 
couple of blocks without his cane before he started getting 
pain in his back and leg.  

The examination in April 2008 revealed good strength in all 
extremities.  There was restricted motion of the right elbow 
due to a swollen and tender knot, but there was no specific 
motor or ulnar weakness in the right upper extremity.  He was 
ataxic with the right arm on finger testing and with the 
right leg on heel-knee testing.  

The veteran's deep tendon reflexes were 2+ and equal in the 
upper extremities; knee and ankle jerks were 2+ and equal.  
Peripheral pulses were good in the lower extremities.  No 
muscle atrophy was reported.  The impressions were those of 
no evidence of median nerve disease; and mild radiculopathy 
of the sciatic nerve on the left, secondary to low back 
disease.  

The above evidence reveals that the veteran has no more than 
mild incomplete paralysis, neuritis, or neuralgia of either 
the right upper or right lower extremity.  His ataxia was 
considered mild on VA examination in February 2000, he had 
good motor strength in all muscle groups in May 2005; and 
there was no evidence of median nerve disease in April 2008, 
at which time he complained of sciatic radiculopathy to the 
left leg only.  

The Board would also note that, based on the above 2008 
findings of no median or right sciatic nerve disability, a 
higher evaluation is not warranted for either service-
connected disability based on functional loss due to pain and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45 (2007); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

As there is no significant variation in symptomatology for 
the veteran's right upper and lower extremity disabilities 
during the appeal period, staged ratings are not assignable 
during the period of the appeal.  See Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Consequently, a rating in excess of 10 percent for either the 
service-connected right upper extremity or right lower 
extremity disability is not warranted.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).  

In this regard, the schedular evaluations in this case are 
not showing to be inadequate for the purpose of rating the 
service-connected disabilities.  An evaluation in excess of 
10 percent is provided in the rating schedule for the 
disabilities at issue, but the medical evidence reflects that 
those manifestations are not present in this case.  

Although the veteran's service-connected disabilities may 
adversely affect his functional capacity to some degree, as 
evidenced by his current evaluations, the medical evidence 
does not show marked interference with employment due to 
these disabilities.  

As noted, the service-connected disabilities were considered 
no more than mild.  There is also no evidence of frequent 
hospitalization due to either disability.  

Additionally, the veteran has not submitted evidence that his 
service-connected right upper or right lower extremity 
disability results in disability factors not contemplated in 
the rating criteria.  Therefore, a determination to refer 
this case for extraschedular consideration based on an 
unusual or exceptional disability picture is not appropriate.  



ORDER

An evaluation in excess of 10 percent for the service-
connected right upper extremity disability is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected right lower extremity disability is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


